369 U.S. 151
82 S. Ct. 685
7 L. Ed. 2d 782
William E. HARDINGv.Tracy A. HAND, Warden.
No. 5, Misc.
Supreme Court of the United States
March 19, 1962

William E. Harding, pro se.
John Anderson, Jr., Atty. Gen. of Kansas, and J. Richard Foth, Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.


2
Mr. Justice WHITTAKER took no part in the consideration or decision of this case.